
	

113 S2694 IS: To amend title XIX of the Social Security Act to extend the application of the Medicare payment rate floor to primary care services furnished under Medicaid and to apply the rate floor to additional providers of primary care services.
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2694
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Brown (for himself, Mrs. Murray, Mr. Rockefeller, and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to extend the application of the Medicare payment
			 rate floor to primary care services furnished under Medicaid and to apply
			 the rate floor to additional providers of primary care services.
	
	1.Short titleThis Act may be cited as the Ensuring Access to Primary Care for Women & Children Act.2.FindingsCongress finds as follows:(1)Medicaid plays a key role in providing coverage for millions of working families.(2)Medicaid enrollees include families, pregnant women, children, individuals with disabilities, and
			 other low-income individuals. Without Medicaid coverage, many enrollees
			 would be uninsured or lack coverage for services they need.(3)In 2013, the Medicaid program covered 62,000,000 individuals, or 1 in every 5 Americans.  This
			 number will continue to grow, particularly since the Affordable Care Act
			 significantly expanded eligibility to millions of uninsured adults.
			 Enrollment in Medicaid and the Children’s Health Insurance Program is
			 projected to increase by 12,800,000 by 2016.(4)If all States expand their Medicaid programs, an estimated 7,000,000 women ages 18 to 64 would gain
			 coverage under Medicaid.(5)In 47 States and in the District of Columbia, Medicaid pays up to 67 percent less than Medicare for
			 the same primary care services.(6)Multiple studies have concluded that higher Medicaid payment rates would increase the probability
			 of primary care providers accepting new Medicaid patients, and would
			 further support current Medicaid providers.(7)Congress has recognized that low provider participation in Medicaid decreases access to health
			 care. To address this problem, Congress acted to increase Medicaid
			 payments for certain primary care services to be not less than the
			 Medicare payment rates for 2013 and 2014.(8)As more Americans become insured and empowered participants in their own health care, demand for
			 primary care services is expected to increase over the next few years.(9)Six in 10 women ages 18 to 44 (58 percent) report they see an obstetrics and gynecology (OB/GYN)
			 physician  on a regular basis. They are more likely to see their OB/GYN
			 physician on a regular basis than any other type of provider. Given that
			 women comprise the majority of Medicaid enrollees, it is critical that
			 primary care providers, including OB/GYN physicians, receive sufficient
			 reimbursement to participate in Medicaid.(10)Nurse practitioners and other mid-level health professionals deliver many primary care services.
			 Applying Medicare’s rates for nurse practitioners and mid-level health
			 professionals encourages greater participation in Medicaid, thereby
			 increasing access to primary care, particularly in underserved areas.(11)The enhanced Medicaid reimbursement rate ensures providers have the financial capability to serve
			 their patients’ primary care needs. Furthermore, adding nurse
			 practitioners, physician assistants, certified nurse-midwives, and OB/GYN
			 physicians serving in primary care settings increases access to critical
			 health care services for women and children nationwide.
			
			3.
			Extension of  application of Medicare payment rate floor to primary care services furnished
			 under Medicaid and application to additional providers
			
				(a)
				In general
				Section 1902(a)(13) of the Social Security Act (42 U.S.C. 1396a(a)(13)) is amended by striking
			 subparagraph (C) and inserting the following:
				
					
						(C)
						payment for primary care services (as defined in subsection (jj)) at a rate that is not less than
			 100
			 percent of the payment rate that applies to such services and physician
			 under part B of title XVIII (or, if greater, the payment rate that would
			 be applicable under such part if the conversion factor under section
			 1848(d) for the year involved were the conversion factor under such
			 section for 2009), and that is not less than the rate that would otherwise
			 apply to such services under this title if the rate were determined
			 without regard to this subparagraph, and that are—
						
							(i)
							furnished in 2013 and 2014, by a
			 physician with a primary specialty designation of family medicine, general
			 internal medicine, or pediatric medicine;  or
						
							(ii)
							furnished in 2015 and 2016—
							
								(I)
								by a physician with a primary specialty designation of family medicine, general internal medicine,
			 or pediatric medicine, but
			 only if the physician self-attests that—
								
									(aa)
									the physician is Board certified in family medicine, general internal medicine, or pediatric
			 medicine; or
								
									(bb)
									with respect to the most recently completed calendar year (or in the case of a newly eligible
			 physician, the preceding month), 60 percent of all services the physician
			 billed for under the State plan or a waiver under this title, or provided
			 through a medicaid managed care organization (as defined in section
			 1903(m)(1)(A)), were for services described in subparagraph (A) or (B) of
			 subsection (jj)(1);
								
								(II)
								by a physician with a primary specialty designation of obstetrics and
			 gynecology, but only if the physician self-attests that—
								
									(aa)
									the physician is Board certified in obstetrics and gynecology; and
								
									(bb)
									with respect to the most recently completed calendar year (or in the case of a newly eligible
			 physician, the preceding month), 60 percent of all services the physician
			 billed for under the State plan or a waiver under this title, or provided
			 through a medicaid managed care organization (as defined in section
			 1903(m)(1)(A)), were for services described in subparagraph (A) or (B) of
			 subsection (jj)(1);
								
								(III)
								by an advanced practice clinician, as defined by the Secretary, that works under the supervision
			 of—
								
									(aa)
									a physician that satisfies the criteria specified in subclause (I) or (II); or
								
									(bb)
									a nurse practitioner  or a physician assistant (as such terms are defined in section
			 1861(aa)(5)(A)) who is working in accordance with State law, or a
			 certified nurse-midwife (as defined in section 1861(gg)) who is working in
			 accordance with State law, but only if
			 the nurse practitioner, physician assistant, or certified nurse-midwife
			 self-attests that,  with
			 respect to the most recently completed calendar year (or in the case of a
			 newly eligible nurse practitioner, physician assistant, or certified
			 nurse-midwife, the
			 preceding month), 60 percent of all services the nurse practitioner,
			 physician assistant, or certified nurse-midwife  billed for under the
			 State plan or a  waiver under
			 this
			 title, or provided through a medicaid managed care organization (as
			 defined in section 1903(m)(1)(A)), were for services
			 described in subparagraph (A) or (B) of subsection (jj)(1);
								
								(IV)
								by a rural health clinic, Federally-qualified health center, or other health clinic that receives
			 reimbursement on a
			 fee schedule applicable to a physician, a nurse
			 practitioner or a physician assistant (as such terms are defined in
			 section
			 1861(aa)(5)(A)) who is working in accordance with State law, or a
			 certified nurse-midwife (as defined in section 1861(gg)) who is working in
			 accordance with State law, for services furnished by a physician, nurse
			 practitioner, physician assistant, or certified nurse-midwife, or 
			 services furnished by an advanced practice clinician supervised by a
			 physician described in subclause (I)(aa) or (II)(aa), another advanced
			 practice clinician, or a certified nurse-midwife, but only if the rural
			 health clinic or Federally-qualified health center  self-attests that 60
			 percent of all services billed for under the State plan or a waiver under
			 this title, or provided through a medicaid managed care organization (as
			 defined in section 1903(m)(1)(A)), were for services described in
			 subparagraph (A) or (B) of subsection (jj)(1); or
								(V)
								by a nurse practitioner  or a physician assistant (as such terms are defined in section
			 1861(aa)(5)(A)) who is working in accordance with State law, or a
			 certified nurse-midwife (as defined in section 1861(gg)) who is working in
			 accordance with State law, in
			 accordance with procedures that ensure that the portion of the payment for
			 such services that the nurse practitioner, physician assistant,  or
			 certified nurse-midwife is paid
			 is not less
			 than the amount that the nurse practitioner, physician assistant, or
			 certified nurse-midwife would
			 be paid if the services
			 were provided under part B of title XVIII, but only if the nurse
			 practitioner, physician assistant, or certified nurse-midwife self-attests
			 that, with respect to the
			 most recently completed calendar year (or in the case of a newly eligible
			 nurse practitioner, physician assistant, or certified nurse-midwife, the
			 preceding month), 60
			 percent of all services the nurse practitioner, physician assistant, or
			 certified nurse-midwife
			 billed for under the State plan or a waiver under this title, or provided
			 through a medicaid managed care organization (as defined in section
			 1903(m)(1)(A)), were for services
			 described in subparagraph (A) or (B) of subsection (jj)(1);
							.
			
				(b)
				Improved targeting of primary care
				Section 1902(jj) of the Social Security Act (42 U.S.C. 1396a(jj)) is amended—
				
					(1)
					by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively and realigning
			 the left margins accordingly;
				
					(2)
					by striking For purposes of and inserting the following:
					
						
							(1)
							In general
							For purposes  of
						; and
				
					(3)
					by adding at the end the following:
					
						
							(2)
							Exclusions
							Such term does not include any services described in subparagraph (A) or (B) of paragraph (1) if
			 such services are provided in an
			 emergency department of a hospital.
						.
				
				(c)
				Conforming amendment
				Section 1905(dd) of the Social Security Act (42 U.S.C. 1396d(dd)) is amended by striking January 1, 2015 and inserting January 1, 2017.
			
				(d)
				Effective date
				The amendments made by this section take effect on January 1, 2015.
			
